United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-3160
                          ___________________________

                                   Keith D. Nelson

                         lllllllllllllllllllllMovant - Appellant

                                           v.

                              United States of America

                        lllllllllllllllllllllRespondent - Appellee
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: April 11, 2018
                              Filed: November 28, 2018
                                    ____________

Before SMITH, Chief Judge, WOLLMAN and COLLOTON, Circuit Judges.
                             ____________

SMITH, Chief Judge.

       Keith D. Nelson pleaded guilty to interstate kidnapping resulting in the death
of ten-year-old Pamela Butler. At the penalty phase of the trial, the jury sentenced
him to death after consideration of aggravating and mitigating factors. After this court
affirmed his death sentence, see United States v. Nelson (Nelson I), 347 F.3d 701 (8th
Cir. 2003), cert. denied, 543 U.S. 978 (2004), Nelson moved for habeas relief under
28 U.S.C. § 2255 to set aside his conviction and sentence of death. The district court
denied the motion without a hearing. We subsequently remanded for an evidentiary
hearing on six issues. See Nelson v. United States (Nelson II), 297 F. App’x 563 (8th
Cir. 2008) (per curiam). Following the evidentiary hearing, the district court denied
Nelson’s claims. For purposes of our appellate review, we ordered the parties to brief
the three claims for which the district court denied relief. In addition, we granted
Nelson’s motion to modify the certificate of appealability and expanded it to include
Nelson’s claim that his trial counsel was ineffective for advising him to plead guilty.

      Having thoroughly reviewed the record, we affirm the district court’s denial of
§ 2255 relief to Nelson.

                                   I. Background1
                                A. Underlying Facts
       On September 29, 1999, Nelson approached James Robinson in the parking lot
of a temporary work service in Kansas City, Kansas, and asked Robinson if he wanted
a job hauling cement out of a basement. Robinson responded that he did. The two left
the lot in a white Ford F–150 pickup truck driven by Nelson. Nelson and Robinson
had never met before. While at the job site, Nelson told Robinson that he would like
to kidnap a woman and take her away from the city to torture, rape, electrocute, kill,
and bury her. Nelson said that he wanted to do this because he was definitely going
back to prison for other charges. He felt he ought to go back for something big. The
statements bothered Robinson, but he dismissed them as Nelson simply joking
crudely. He decided not to contact the police.

      Just three days later, Michanne Mattson was attacked outside of her apartment
building. Mattson was driving home from a friend’s house in the early morning when


      1
      The following facts are taken substantially from Nelson I, 347 F.3d at 704–06,
without further attribution.

                                         -2-
she passed a white pickup truck parked alongside the road. After she passed the truck,
it followed her for some distance into the parking lot of her apartment complex. She
exited her vehicle and noticed that a man had exited the white truck. As she
approached the door to her apartment building, the same man, whom she later
identified as Nelson, confronted her on the sidewalk in a well lit area in front of her
building. After a brief exchange, Mattson turned to go into the building, and Nelson
rushed up behind her, grabbed her, and placed an eight-inch knife to her throat. He
forced a handcuff onto Mattson’s left wrist and dragged her through the parking lot
toward his vehicle, exclaiming that she had better shut up and that he was going to
kill her. Mattson continued to struggle, eventually escaping Nelson’s grasp and
calling for help. Nelson ran back to his truck and drove away.

        On October 12, 1999, Nelson told an acquaintance that he had spotted a young
girl in the Kansas City, Kansas area that he wanted to kidnap, rape, torture, and kill,
and that now was the time to do it. Shortly thereafter, several individuals spotted
Nelson in the area of 11th and Scott Streets in a white pickup truck. At that time,
ten-year-old Pamela Butler (“Pamela”) was rollerblading in the street near her home
in the same area. Nelson parked his vehicle at the side of the street and lay in wait.
As Pamela skated near the slightly ajar door of the truck, Nelson quickly jumped out
of the truck, grabbed her around the waist, and threw her into the truck. Pamela’s
sister, Penny Butler (“Penny”), saw Nelson grab her sister and her sister’s struggle
with Nelson in the cab of the truck. Several other witnesses also saw the kidnapping.
One person even gave chase in his own vehicle. Nelson eluded him, but the witness
was able to write down the license plate number of the truck—Missouri plate number
177-CE2. Several other eyewitnesses verified the truck’s license plate number.

       Later that evening, the custodian of the Grain Valley Christian Church in
Kansas City, Missouri, and his wife saw a suspicious white truck with Missouri
license plate number 177-CE2 parked in the church lot. The custodian’s wife wrote
down the plate number and noticed an afghan in the front seat of the truck. They

                                         -3-
contacted the police after seeing the kidnapping story on the ten o’clock news and
informed them of the location of the truck. When the police arrived at the church, the
truck was gone.

        The truck was found abandoned the next day in Kansas City, Missouri. A
police dog that had been provided with some of Pamela’s clothing was dispatched to
Nelson’s mother’s house and alerted to an afghan found inside the residence. That
same day a large manhunt for Nelson commenced. On October 14, a civilian
employee of a police department spotted Nelson hiding under a bridge. After he was
spotted, Nelson went into the river and attempted to get away. When he made it back
to shore, he was surrounded by railroad workers who detained him until the
authorities arrived. After the authorities arrived, an onlooker shouted, “Where is the
little girl?”2 Nelson turned to an officer and stated, “I know where she’s at, but I’m
not saying right now.” His capture was broadcast live on television. The next day the
police found Butler’s body in a wooded area behind the Grain Valley Christian
Church. That discovery was broadcast on local television, and the United States
Attorney held a live press conference from the discovery site. Subsequent
investigation revealed that Pamela had been raped and then strangled to death with
wire. The DNA in seminal fluid obtained from Pamela’s underpants matched
Nelson’s DNA.

       On October 21, 1999, a federal grand jury charged Nelson with (1) the
kidnapping and unlawful interstate transportation of Pamela for the purpose of sexual
abuse which resulted in the death of the victim in violation of 18 U.S.C. § 1201(a)(1)
and (g) and 18 U.S.C. § 3559(d) (1994); and (2) traveling across state lines with the
intent to engage in a sex act with a female under the age of twelve which resulted in

      2
       Our prior opinion records the onlooker as shouting, “[W]here is the little girl?”
Nelson I, 347 F.3d at 705. The jury trial transcripts reflects that the onlooker yelled
out, “What about the girl?” Tr. of Jury Trial, Vol. IV, at 268, United States v. Nelson,
No. 4:99-cr-00303-FJG (W.D. Mo. Nov. 19, 2001), ECF No. 462.

                                          -4-
the death of the victim in violation of 18 U.S.C. §§ 2241(c), 2245, and 3559(d). On
October 25, 2001, Nelson pleaded guilty to count one of the indictment, and the
district court, upon the government’s request and in accord with the plea agreement,
dismissed count two of the indictment. Several days later, Nelson attempted suicide
by ingesting a large amount of prescription medicine. He was treated at a local
hospital, and the case then proceeded to the penalty phase of the trial in November
2001. The jury hearing the penalty phase returned a verdict that death should be
imposed.

       At sentencing, the district court offered Nelson the opportunity to address the
court. Nelson, showing no remorse for what he had done, blistered the district court
and the victim’s family with a profanity laden tirade. The jury returned a verdict of
death against Nelson, and the district court imposed the death sentence in accordance
with the jury’s verdict. The district court subsequently denied Nelson’s motion for a
new trial.

                               B. Procedural History
       Nelson appealed to this court, and we affirmed the district court’s judgment.
Nelson I, 347 F.3d at 704. Thereafter, the Supreme Court denied Nelson’s petition for
certiorari. Nelson v. United States, 543 U.S. 978 (2004).

       Nelson then moved to vacate, set aside, or correct his sentence in the district
court. See 28 U.S.C. § 2255. The district court determined that no evidentiary hearing
was necessary and that it could resolve Nelson’s claims from the trial record. The
district court dismissed Nelson’s § 2255 motion and a companion motion to
disqualify the district judge, and it subsequently denied Nelson’s motion to alter or
amend the judgment. See Fed. R. Civ. P. 59. Nelson filed a notice of appeal and
sought a certificate of appealability from the district court. He sought certification on
each of his 60 separate claims of ineffective assistance of trial and appellate counsel
in his § 2255 motion, the denial of his recusal motion, and the separate denial of his

                                          -5-
motion for additional funding of expert and investigative services. The district court
denied the certificate. Nelson then filed a motion for a certificate of appealability with
this court.

     We granted a certificate of appealability on six claims in Nelson’s § 2255
motion:

      A. Allegations of Trial Counsel’s Constitutional Ineffectiveness:

             (2) & (3) Failure to conduct adequate mitigation
             investigation including failure to move for a continuance
             to complete one.

             (4) Failure to conduct adequate investigation of
             defendant’s mental health.

             (5) Advising or instructing defendant to decline to submit
             to a mental health examination by a government examiner.

             (15) Failure to make objections:

                    (e) to allegedly inflammatory and improper
                    comments in the Government’s closing
                    argument and rebuttal.

      B. Allegations of Appellate Counsel’s Constitutional Ineffectiveness:

             (1) Failure to conduct adequate review of the trial record
             and the law.

             (2)(c) Failure to raise on appeal the Government’s
             allegedly improper comments in closing arguments.

Nelson II, 297 F. App’x at 565–66 (italics omitted).


                                           -6-
      We remanded the case to the district court, directing it to hold an evidentiary
hearing on these issues and to make findings of fact and conclusions of law. We
denied a certificate of appealability on the remaining claims.

       On remand, the district court held an evidentiary hearing to address the six
issues. It denied habeas relief and denied Nelson a certificate of appealability. See
Nelson v. United States (Nelson III), 97 F. Supp. 3d 1131 (W.D. Mo. 2015). Nelson
then moved this court for issuance of a certificate of appealability, which we denied.

       Nelson petitioned for rehearing by the panel or en banc, and the case was held
in abeyance until the Supreme Court issued its decision in Buck v. Davis, 137 S. Ct.
759 (2017). Thereafter, Nelson filed a petition for rehearing, and the government filed
its response. We granted Nelson’s petition for panel rehearing. We subsequently
granted Nelson’s motion to modify the certificate of appealability and expanded it to
include the claim that Nelson’s trial counsel was ineffective for advising him to plead
guilty.

                                      II. Discussion
      When reviewing a district court’s denial of a § 2255 motion, we apply de novo
review “to the district court’s legal conclusions, and mixed questions of law and fact,
but we review underlying factual findings for clear error.” Ortiz v. United States, 664
F.3d 1151, 1164 (8th Cir. 2011) (citing United States v. Hernandez, 436 F.3d 851,
855 (8th Cir. 2006); United States v. Duke, 50 F.3d 571, 576 (8th Cir. 1995)).

       On appeal, Nelson asserts that his trial counsel rendered constitutionally
ineffective assistance of counsel by: (1) failing to conduct an adequate mitigation
investigation, including failing to move for a continuance to complete one; (2) failing
to conduct an adequate investigation of Nelson’s mental health; (3) advising or
instructing Nelson to decline to submit to a mental health examination by a
government examiner; and (4) advising Nelson to plead guilty.

                                         -7-
        Nelson’s claim that his trial counsel was “so defective as to require reversal of
[his] . . . death sentence has two components.” Strickland v. Washington, 466 U.S.
668, 687 (1984). “First, [Nelson] must show that [his] counsel’s performance was
deficient.” Id. To satisfy this requirement, Nelson must show that his “counsel made
errors so serious that counsel was not functioning as the ‘counsel’ guaranteed
[Nelson] by the Sixth Amendment.” Id.

       “Second, [Nelson] must show that the deficient performance prejudiced the
defense. This requires showing that [his] counsel’s errors were so serious as to
deprive [Nelson] of a fair trial, a trial whose result is reliable.” Id. To prove prejudice,
Nelson “must show that there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine confidence in the
outcome.” Id. at 694. Because Nelson challenges his death sentence, the relevant
“question is whether there is a reasonable probability that, absent the errors, the
factfinder . . . would have concluded that the balance of aggravating and mitigating
circumstances did not warrant death.” Id. at 695. “To assess that probability, we
consider ‘the totality of the available mitigation evidence—both that adduced at trial,
and the evidence adduced in the habeas proceeding’—and ‘reweig[h] it against the
evidence in aggravation.’” Porter v. McCollum, 558 U.S. 30, 41 (2009) (per curiam)
(alteration in original) (quoting Williams v. Taylor, 529 U.S. 362, 397–98 (2000)).
This “standard applies—and will necessarily require a court to ‘speculate’ as to the
effect of the new evidence—regardless of how much or how little mitigation evidence
was presented during the initial penalty phase.” Sears v. Upton, 561 U.S. 945, 956
(2010) (per curiam). Such standard “is the proper prejudice standard for evaluating
a claim of ineffective representation in the context of a penalty phase mitigation
investigation.” Id.

      If Nelson cannot “make[] both showings [of deficient performance and
prejudice], it cannot be said that [his] . . . death sentence resulted from a breakdown

                                            -8-
in the adversary process that renders the result unreliable.” Strickland, 466 U.S. at
687. But “a court need not determine whether counsel’s performance was deficient
before examining the prejudice suffered by the defendant as a result of the alleged
deficiencies. . . . If it is easier to dispose of an ineffectiveness claim on the ground of
lack of sufficient prejudice, . . . that course should be followed.” Id. at 697.

       A. Prejudice Resulting From Inadequate Mitigation and Mental Health
               Investigation and Lack of Mental Health Examination
       For purposes of this opinion, we will begin by examining Strickland’s
prejudice prong, “evaluat[ing] the totality of the available mitigation evidence . . . in
reweighing it against the evidence in aggravation.” Williams, 529 U.S. at 397–98
(citation omitted). Nelson argues that had the jury heard the mitigation evidence
presented at the evidentiary hearing, a reasonable probability exists that at least one
juror would have struck a different balance.

                           1. Totality of Mitigation Evidence
                                    a. Brain Damage
       During the evidentiary hearing, Nelson called several expert witnesses to
testify regarding his brain damage. Records adduced at the evidentiary hearing show
Nelson was rushed to a special children’s hospital after his birth because he had
suffered a brain bleed, stopped breathing, and suffered from severe oxygen
deprivation, leading to lasting effects on his frontal lobe—the part of the brain key
to regulating behavior and impulse control. Dr. Carolyn Crawford, a neonatologist,
analyzed Nelson’s birth records. She testified that Nelson’s mother received almost
no prenatal care prior to Nelson’s birth. In addition, she testified that Nelson was born
prematurely and suffered several complications after his birth, resulting in his
hospitalization. Dr. Crawford summarized the myriad problems, which were
documented in Nelson’s birth records, including his compromised neurological
development. But she testified that information and studies on areas of brain injury
and brain damage were not available in 2001—she could testify in terms of risk

                                           -9-
factors, but she could not have offered this same testimony (i.e., the lingering effects
of prenatal and neonatal insults) based upon her review of the records back in 2001.

       Dr. Ruben Gur, Ph.D., a neuropsychologist with a speciality in brain imaging
and behavior, conducted a neuroimaging study of Nelson’s brain. He testified at the
evidentiary hearing that MRI and PET neuroimaging confirmed that several areas of
Nelson’s brain suffered significant damage, including the frontal lobes, the amygdala,
the hippocampus, and the basal ganglia. According to Dr. Gur, when these areas of
the brain are damaged, an individual is not able to effectively engage in rational
planning, maintain impulse control (especially sexual impulses), and inhibit risky or
aberrant thoughts and behaviors. Dr. Gur opined that the structural damage that the
MRI detected in the frontal regions of Nelson’s brain “would indicate diminished
executive functions such as abstraction and mental flexibility, planning, moral
judgment, and emotional regulation, moderating limbic arousal and impulse control.”
Appellant’s App. at 146. Likewise, Dr. Gur opined that the abnormal activity detected
in the amygdala, frontal lobes, and cortex would diminish impulse control. He also
noted that “abnormalities in basal ganglia could further impair rational performance
under stress because they supply the neurotransmitter dopamine, which is necessary
for intact frontal lobe functioning. The resulting behavior of someone with such brain
damage would be disorganized, erratic and failing to adjust to situational demands.”
Id. Despite these abnormalities, Dr. Gur recognized that “such individuals do respond
well to structured environments, where the complexity of the surrounding and need
for decision-making is reduced.” Id. at 146–47.

      Also at the evidentiary hearing, Dr. Michael Gelbort, Ph.D., testified
concerning his neuropsychological evaluation of Nelson. In his report, Dr. Gelbort
noted that Nelson’s testing results indicated “frontal lobe disturbance/dysfunction”
which “has an effect on his everyday thinking and reasoning capacities” and
manifests as “impaired reasoning and learning/memory abilities.” Id. at 180. Dr.
Gelbort explained that damage in these areas of the brain affects an individual’s

                                         -10-
ability to exercise judgment and control one’s impulses. According to Dr. Gelbort,
“[T]he way behavior unfolds is that you can have impulsive behavior that takes time
and develops slowly where there’s plenty of time to say, no, I shouldn’t do this, but
it’s still an impulsive behavior even though it happens over time slowly.” Tr. of
Evidentiary Hr’g, Vol. II, at 413, Nelson v. United States, No. 4:04-cv-08005-FJG
(W.D. Mo. Apr. 15, 2014), ECF No. 261. Dr. Gelbort opined that Nelson’s behavior
during the offense was consistent with frontal lobe dysfunction and showed abnormal
disinhibition and impulsivity instead of planning.

      Dr. Xavier Amador, Ph.D., a clinical and forensic psychologist, testified during
the evidentiary hearing that, in his opinion, Nelson suffered from frontal lobe
dysfunction and that Nelson’s mental health was also impaired by a cognitive
disorder (not otherwise specified), post-traumatic stress disorder, psychotic disorder
(not otherwise specified), and a personality disorder that would impair his
functioning. Dr. Amador also found that Nelson showed signs of paranoid thinking.
Dr. Amador testified that he reviewed an affidavit prepared by Dr. Natalie Novik
Brown, Ph.D., a fetal alcohol spectrum specialist, who opined that Nelson “may or
may not be fetal alcohol [affected] but certainly had signs of neurological impairment
that may be related to fetal alcohol syndrome.” Id. at 431. He opined that Nelson was
severely mentally ill and in a dissociative state at the time of the offense, meaning he
was unable to appreciate the nature and quality or wrongfulness of his acts or
conform his conduct to the requirements of the law. He concluded that Nelson
committed the offense under the influence of severe mental disturbances that affected
his perceptions, judgment, impulses, and ability to conform his conduct to the
requirements of the law.

      Dr. Dan Martell, a forensic neuropsychologist, who studies the brain and
behavior, and particularly the effects of brain damage on human behavior, testified
as a government witness at the evidentiary hearing. He evaluated Nelson on



                                         -11-
September 9–10, 2010, for nine-and-a-half hours.3 He identified Nelson as having
“brain damage, brain dysfunction, [and] neurological impairments.” Tr. of
Evidentiary Hr’g, Vol. IV, at 657, Nelson v. United States, No. 4:04-cv-08005-FJG
(W.D. Mo. Apr. 17, 2014), ECF No. 263. Dr. Martell acknowledged that this
finding—and the identical findings of the other experts—are “evidence of
mitigation.” Id. at 658.

                       b. Nelson’s History and Characteristics
       At trial, several individuals testified about Nelson’s characteristics and
upbringing. Nancy Nelson (“Nancy”), Nelson’s mother, testified that Nelson was
diagnosed with dyslexia and was a poor student, frequently had fights and behavioral
problems in school, and had a bed-wetting problem well into his teen years. Nancy
also testified that two of her children were schizophrenic. She admitted that she was
an alcoholic and that because she had to work long hours to support her children, she
was frequently away from home, requiring the boys to care for themselves. This
resulted in the boys often getting into trouble at school and in the community.

      Mary Smith, Nancy’s sister and Nelson’s aunt, testified about Nelson’s
disadvantaged and difficult childhood. So too did Georganna Romero, Nancy’s sister
and Nelson’s aunt, who described the poor living conditions of Nancy’s home in
Texas and further described how the house smelled of urine. Irene Wood testified that
she helped Nancy and her five boys get a home, clothing and personal items when
they moved to Texas. She recounted the poor conditions of Nelson’s upbringing in
Texas.

      Two of Nelson’s brothers testified about Nelson’s childhood. Steven Nelson
(“Steven”), Nelson’s youngest brother, testified that he is employed as an engineer


      3
      Dr. Martell previously attempted to evaluate Nelson in the fall of 2001 at the
government’s request, but Nelson refused to be evaluated.

                                        -12-
and has a successful career. After high school, Steven attended DeVry Institute in
Kansas City, where he had a 3.9 grade point average. He recounted his disadvantaged
childhood in Texas and how his mother Nancy neglected him and his brothers. He
corroborated testimony of Nelson’s bed-wetting problem, how his mother was never
home and was either working or drinking, and how he and his brothers had to take
care of themselves most of the time.

       Kenneth Nelson (“Kenneth”), Nelson’s twin brother who suffered no trauma
at birth, testified he is a satellite communications maintenance operator and installer
in the U.S. Army. He characterized his career as successful. He graduated from school
with a 3.69 grade point average. He testified about his family’s disadvantaged and
impoverished childhood, telling the jury that his mother seriously neglected him and
his brothers. He stated that his mother was never around and was always at the bar
working or drinking alcohol. He also described an abusive boyfriend of his mother.
According to Kenneth, he and Nelson would frequently burglarize and steal from
homes when they lived in Texas. But Kenneth straightened his life out when he
moved back to Missouri and lived with his aunt and uncle, where he became involved
in high school football, worked at a grocery store as a stocker, and did well in school.

      Gene Thompson was the Nelson family’s landlord when they lived in Texas.
He testified that they lived in Section 8 housing and described the poor, unkempt
conditions of their home. Thompson stated that when the Nelson family left the rental
property, it was in extremely poor condition.

      Michael Griffith, a former neighbor of the Nelson family in Texas, testified that
Nancy was never home and the boys were frequently left alone to fend for
themselves. Griffith stated that he did little things to try to aid the Nelson family, such
as plumbing repairs at no charge. He testified that the home was always messy and
unclean. He also testified that Nelson’s brothers made fun of him because of his bed-
wetting problem.

                                           -13-
      Rhonda Monroe (“Rhonda”), a former babysitter for the Nelson children in
Texas, testified that when Nancy would go to work, she would bring the children to
Rhonda’s home. Rhonda testified Nelson had a bed-wetting problem and that
Rhonda’s husband would punish Nelson by spanking him with a belt. Rhonda’s
husband was an alcoholic and was very abusive towards Nelson and his brothers; they
were very scared of him. When Rhonda’s husband was home, the Nelson boys were
required to stay in one room of Rhonda’s home. If they left the room, Rhonda’s
husband would spank the boys with a belt. Rhonda’s daughter, Jennifer Monroe
(“Jennifer”), testified that the Nelson boys were always required to stay in one room
when her mother was babysitting them. According to Jennifer, her stepfather, Billy
Reese, was always spanking them with a belt. She testified that the Nelson boys were
extremely afraid of her stepfather.

        Ellen Crutsinger, a former teacher to several of the Nelson boys in Texas,
testified that Nelson was in a special education class and struggled while in school.
She recalled Nelson helping a crippled girl in a wheelchair while in elementary
school. Nelson would push the girl around the school grounds in her wheelchair, and
the two developed a friendship. Crutsinger testified that Nancy never attended the
“meet the teacher” nights at the school.

        Homer Dear, Nelson’s former school principal and a former Texas State
Representative, testified that he knew the Nelson family during the time they lived
in Texas and that he was the boys’ principal at the elementary school. Dear believed
the boys were physically and mentally abused. He described the Nelson family as a
very poor family and also described how he had tried to help them. He testified about
the boys’ poor hygiene and how he would require the boys to take showers and would
give them clothing at the school. According to Dear, he bought clothes for the boys
at a store on at least one occasion. He also visited the Nelson home and described the
house as unclean.



                                        -14-
     David Cunningham, Nelson’s employer, described Nelson as a pleasant
employee and a good worker. He characterized Nelson as reliable and conscientious
when working for his basement waterproofing business.

        At trial, Nelson called expert defense witness Dr. Mark Cunningham to testify
on his behalf. Dr. Cunningham is a clinical and forensic psychologist who frequently
testifies as a mitigation and sentencing expert in capital cases in the United States. He
testified about the effect of childhood abuse and neglect on Nelson’s character and
development. Dr. Cunningham explained how the squalid conditions and abusive and
violent nature of Nelson’s childhood affected the formation of Nelson’s character.
According to Dr. Cunningham, Nelson would become less violent as he aged.

                     c. Nelson’s Father and Family Background
       At trial, Nancy testified in detail about Kenneth Morse, Nelson’s violent and
abusive father. She told the jury that Morse frequently beat her and was abusive to her
boys, too. She recounted for the jury in detail how Morse, on one occasion, tied her
up and shocked her with an electrical cord. In addition, Morse would lock her in
closets in their home. On another occasion, Nancy testified that when she was
pregnant with her son Paul, Morse threw her to the ground and beat and stomped on
her so severely that she had to have her spleen removed. Nancy moved with her
children, including Nelson, to California and Texas to flee Kenneth. Smith testified
that Morse regularly beat Nancy and that he would also lock her up in their home.
Smith helped Nancy escape Morse when they moved to California and Texas.
Romero testified that Morse beat and tortured Nancy. She recounted how Morse tried
to electrocute Nancy.

      During trial, Morse flatly denied almost every allegation made about his
frequent and severe beatings of Nelson and his mother Nancy. But medical records
adduced at the evidentiary hearing confirmed that Nancy did undergo a splenectomy
in October 1975 while she was pregnant with Paul.

                                          -15-
         Evidence at the evidentiary hearing also disclosed Morse’s background. Morse
was one of 14 siblings born into severe poverty. His “siblings described him as
. . . ‘unbalanced[,’] ‘always strange[,’] and always in trouble as a child.” Appellant’s
App. at 61. He suffered from “‘fits,’ during which he would pull his hair, and bang
his head on the walls, the floor or rocks. He would bite and pinch himself until he
bled.” Id. He “ate aspirin like it was candy” and ate chicken feces. Id. at 62. At age
ten, he attacked his seven-year-old brother with an ax and cut off his toe. He was
cruel toward animals and became increasingly violent with age. At age 17, he raped
a 13-year-old girl. A year later, he attempted to rape a seven-year-old girl. Numerous
family members acknowledged that Morse displayed symptoms of schizophrenia,
including acting delusional and paranoid. In addition to Morse, other family members
on Morse’s side of the family also exhibited signs of mental illness, including
episodes of delusions, depression, schizophrenia, psychosis, and paranoia. On one
occasion, Morse’s brother Fred was found in the woods with a gun, claiming to have
seen and heard their dead brother Charlie, and was taken into custody and
hospitalized. Morse’s brother, Milas, and his sisters, Beth and Evelyn, suffer from
depression and other mental health problems. Morse also has at least one nephew and
three nieces that have been diagnosed with mental illnesses. Milas also received an
18-year sentence for raping his four-year-old great-granddaughter. Morse’s nephew,
Milas Jr., is alleged to have raped all three of his own children. Morse’s nephew,
Chester, raped his 13-year-old daughter.

       Jill Miller, MSSW, testified at the evidentiary hearing. She stated that she
prepared Nelson’s social history and discovered a multigenerational history of mental
illness, a history of alcoholism, substance abuse on both sides of the family, domestic
abuse on both sides of the family, as well as inappropriate sexual behavior and
criminal sexual misconduct. She also discovered that there was severe poverty on the
Morse side of the family. Miller testified that she was able to gather additional
medical records on Nancy, which showed the abuse that Nancy suffered and the
medical records for one of Nelson’s brothers, who suffered from schizophrenia.

                                         -16-
        Dr. Leslie Lebowitz, Ph.D., a clinical psychologist with particular expertise in
the effects of complex trauma on psychological development and behavior, testified
at the evidentiary hearing regarding the sustained abuse and neglect inflicted on
Nelson and how it impacted him. She testified that Nelson’s family tree was “riddled
with major psychopathology, substance abuse, and patterns of interpersonal violence
and neglect.” Tr. of Evidentiary Hr’g, Vol. III, at 530, Nelson v. United States, No.
4:04-cv-08005-FJG (W.D. Mo. Apr. 16, 2014), ECF No. 262. She stated that Nelson
was born to a mother who was battered and unprepared to parent him; she also
testified that his mother severely neglected him, failed to protect him from abuse, and
later beat and emotionally abused him. Dr. Lebowitz testified that Nelson
“experienced the most severe kind of trauma, which is chronic, severe developmental
trauma.” Id. at 535. According to Dr. Lebowitz, as a result of the “onslaught of
horrifying life experiences” inflicted upon Nelson, id. at 539, “every single
developing system in his self, his emotional system, his cognitive system, his
biological system, his capacity to attach, all of those fundamental systems [were]
under continuous and relentless assault from the violence,” id. at 538. She explained:

      The problem with Mr. Nelson’s life is that it was a continuous, relentless
      barrage of trauma and neglect, and the ubiquity of what happened, the
      variety of what happened, the utter lack of rescue or protection and the
      amount of time, the slough of development over which these
      experiences happened create a kind of toxic load that is qualitatively
      unlike other things.

Id. at 546–47. Dr. Lebowitz opined this trauma occurred “during the period of life in
which his brain [was] under the most rapid period of development in which [he was]
growing more neuro connections than [he was] losing.” Id. at 538. As a result, she
testified, Nelson suffered damage to the parts of the brain and his psychological
development that are involved in inhibiting impulses and regulating behavior.




                                         -17-
         d. Incarceration History and History of Physical and Sexual Abuse
        During trial, the jury heard testimony regarding Nelson’s time at the
Community Corrections of America (CCA) federal holding facility in Leavenworth,
Kansas. Melvin Lister, a CCA guard, testified that he worked in the segregation area
of CCA when Nelson was housed there. Lister testified that inmates frequently
threatened and harassed Nelson. Lieutenant Bruce Roberts, another CCA employee,
testified that inmates frequently verbally harassed Nelson. During the 25 months that
Nelson was housed at CCA, he never tried to escape. Roberts never considered
Nelson a threat.

      CCA officials, as a part of a routine practice in which all phone conversations
of inmates are recorded, recorded a conversation between Nelson and his girlfriend,
Kerri Dillon. At trial, the defense played that conversation for the jury. In the
conversation, Dillon and Nelson discussed, among other things, Dillon’s recent
pregnancy by Nelson. Nelson appears to express remorse for Butler’s murder, telling
Dillon of his intent to tell law enforcement authorities of his involvement in the
crime. Nelson states, “I’m just gonna do the right thing for once in my life.” Tr. of
Jury Trial, Vol. VIII, at 861, United States v. Nelson, No. 4:99-cr-00303-FJG (W.D.
Mo. Nov. 26, 2001), ECF No. 466 (quoting Def.’s Ex. 113 at 16).

       The evidentiary hearing disclosed that Nelson was physically and sexually
assaulted while incarcerated as a youth and engaged in self-harm, including multiple
suicide attempts. The evidence showed that Nelson was sent to the Texas Youth
Commission (TYC) at age 14. While there, Nelson witnessed other residents being
sexually assaulted and was physically assaulted several times. His medical records
document bruising and swelling on his face and around his left eye and injuries to his
nose, upper chest, and the back of his head. He requested that staff put him in
isolation and separate him from the other residents. Staff frequently had to place
Nelson in restraints while in isolation to prevent him from injuring himself because
of his attempts to slash his wrists using a Coke can, the teeth from a comb, and his

                                        -18-
own fingernails. Upon his release from TYC after four months, Nelson’s facial
injuries were still visible. After leaving TYC, Nelson moved between his mother’s
home and other juvenile institutions. His mother also sent him to his father’s home
in Kansas City, where Morse would frequently abuse drugs and cuss at and beat
Nelson’s elderly grandmother. One day, Nelson went to the train yards and attempted
to kill himself by jumping in front of a moving train, but a railroad detective
intervened. After Nelson returned to his mother in Texas, Nelson was once again in
and out of juvenile detention, including Booneville. Medical records from this facility
show that Nelson sustained injuries to his head and face; he was also sexually
assaulted.

       Evidence adduced at the evidentiary hearing also showed that Nelson was
sexually victimized while in his mother’s care. When Nelson was seven or eight years
old, one of his mother’s boyfriends molested him. And, while Nelson was living in
an apartment complex in California, an older man anally penetrated him and forced
him to perform oral sex.

                        2. Totality of Aggravating Evidence
                              a. Offense of Conviction
      At trial, the government presented 30 witnesses over a two-day period. We
have already recounted the egregious facts revealed through these witnesses’
testimony in the background section of this opinion. See supra Part I. We recount
some of this testimony in more detail here to clarify its use as aggravating evidence.

       James Shannon Robinson testified that on September 29, 1999, he and Nelson
spent the day working together on a job site where Nelson revealed to Robinson that
he wanted to kidnap a female and then take her to a remote location where he could
torture, rape, electrocute, and then kill and bury her. Nelson bragged he was going
back to the penitentiary anyway, and he “wanted to go for something big.” Tr. of Jury



                                         -19-
Trial, Vol. III, at 96, United States v. Nelson, No. 4:99-cr-00303-FJG (W.D. Mo. Nov.
19, 2001), ECF No. 461.

       On October 2, 1999—ten days before Pamela was kidnapped—Nelson, in the
middle of the night, held a knife to the throat of Michanne Mattson, a medical
student, and attempted to drag her kicking and struggling from her apartment parking
lot to his white Ford pickup. Mattson testified that Nelson “told [her] not to say
anything or he would cut [her] throat. And he said that several times, that he would
kill [her] if [she] said anything.” Id. at 112. Nelson handcuffed Mattson’s left wrist.
According to Mattson, he then pushed her toward the parking lot with the knife to her
throat. Nelson told Mattson “he was going to kill [her] if [she] said anything, to keep
quiet, you f***ing b***h, I’ll kill you if you say anything.” Id. at 113–14. Mattson
stated that Nelson called her “a f’ing b***h” “[t]wo or three times.” Id. at 114.
Mattson eventually pushed away from Nelson and pulled the knife down from her
throat and yelled for help, but Nelson’s gloved hands were over her mouth. Mattson
dropped to her knees, and Nelson started dragging Mattson by the handcuffs out to
the parking lot while cursing at her. “He kept calling [her] a f***ing b***h and
[saying] that he was going to kill [her].” Id. at 115. Mattson then dropped limply to
the pavement, rolled away from him, and continued yelling. Nelson ripped Mattson’s
purse off her shoulder and ran to his truck, but he kept looking back at her saying, “If
you look at me, b***h, I’ll kill you. Don’t look at me. Better run, b***h, I’ll kill
you.” Id. at 116. Mattson testified Nelson said that about five times.

        Around 4:00 p.m., on Tuesday, October 12, 1999—the day that Pamela was
kidnapped—Nelson told an acquaintance “that he knows where a 14-year-old girl is,
that right now is the time to get her, take her, kill her, rape her.” Tr. of Jury Trial, Vol.
IV, at 149. Nelson was “hyper” and “anxious.” Id. A little over an hour later in
Kansas City, Kansas, ten-year-old Pamela left her home on her roller skates to go
one-and-a-half blocks to the local gas station to buy some cookies and soda. Her 11-
year-old sister Penny was playing on the front porch and saw her sister leave.

                                            -20-
       Penny testified that before Pamela returned home, a white Ford pickup had
parked along the street with the driver’s door left ajar. Penny saw Pamela skating
toward home, the same way she had skated toward the convenience store. Pamela
skated toward the pickup truck; when she approached the truck, Penny testified hat
Nelson “came up from out the truck and grabbed her and threw her in the truck and
slammed the door and drove by.” Id. at 176. Penny began screaming. Hearing her
screams, her teenage sister Casey Eaton came out of the house and looked to where
Penny was pointing and saw a white pickup truck pulling away. As Nelson drove past
the screaming girls, he “flipped [them] off.” Id. at 177. The girls’ screaming and the
tires’ squealing attracted the attention of Paul Wilt who was sitting in his truck
visiting a friend nearby. Wilt gave chase, but eventually lost sight of the truck. He
was able to get its license tag number—177-CE2.

      Between 6:30 and 7:30 p.m. that same evening, Carl and Shirley Condra drove
to their church, Grain Valley Christian Church in Grain Valley, Missouri. The
Condras saw a white Ford pickup truck with the license plate number 177-CE2
parked behind the church. The truck was unlocked and empty. The Condras did not
recognize the truck as belonging to any member of the congregation and believed its
presence to be suspicious. They tried to find a police officer, but found none and went
home. Later that night, after seeing the 10:00 p.m. news of Pamela’s abduction which
included a description of the truck, they immediately called the police.

       Sometime around 8:00 p.m. or thereafter that evening, Nelson drove to his
mother Nancy’s house in Kansas City, Missouri. Nelson and his mother then drove
to the Oasis Bar, which was a block and a half away from Pamela’s home. Nancy
drank, while Nelson played a video game. After they left the bar, they stopped at the
gas station where Pamela had bought her cookies and soda. Nelson purchased a soda
and cigarettes. Nelson and Nancy were at his girlfriend’s house when the news
broadcast Pamela’s abduction. Nelson showed no anxiety, remorse, grief, or other
reaction. Nelson and Nancy then returned to Nancy’s house.

                                         -21-
       At 11:00 p.m., Patti Griffith, Nancy’s next-door neighbor, saw Nelson on the
passenger side of the white pickup truck wiping the dashboard and underneath areas
while periodically glancing up and down the street. Later that night, a noise awakened
Griffith. She looked out the window and noticed that the pickup truck was gone, and
Nelson was pacing around in his yard.

       Around 2:00 a.m. on the morning of Wednesday, October 13, 1999, Nelson
called for a cab. The dispatcher who took the call recalled Nelson being “real cool”
and “cool as a cucumber”; Nelson even told the dispatcher a joke. Id. at 227.

       Around 9:00 a.m. that morning, a white Ford pickup truck with the license
number 177-CE2 was found abandoned ten blocks from Nelson’s residence. The
truck appeared to have been recently cleaned; it was left unlocked with the keys lying
on the floorboard. The manhunt for Nelson and the search for Pamela continued
throughout Wednesday.

       On Thursday, October 14, 1999, Laurie Torrez, a civilian employee of the
Kansas City, Kansas Police Department, spotted Nelson under the 18th Street Bridge
and called the police. Nelson had injured his leg while attempting to lower himself
from the bridge. He was unable to escape and submitted to capture. Before a
helicopter arrived to extract him from the area, a large crowd of watchers assembled.
A member of the crowd yelled out, “What about the girl?” Id. at 268. Nelson looked
at the arresting officer and said, “I know where she’s at, but I’m not saying right
now.” Id. at 269. Later than day, a complaint was filed against Nelson for the
kidnapping of Pamela. Pamela remained missing.

       On Friday, October 15, 1999, law enforcement personnel who were searching
the woods and fields east of the church first discovered Pamela’s white sports bra.
They then discovered her underpants. Her nude, lifeless body was found buried under
a pile of brush. A wire ligature was wrapped around her throat.

                                        -22-
      Autopsy results revealed numerous scrapes and abrasions and blunt force
trauma to Pamela’s mouth and head. Her hymen had been torn near the time of death.
Redness and irritation present in her genital area was consistent with sexual assault.
The cause of death was strangulation.

       Pamela’s underpants were submitted to the Federal Bureau of Investigation
(FBI) for DNA analysis. The FBI’s DNA analysis revealed the presence of semen in
the crotch area of Pamela’s underpants. When compared to Nelson’s blood sample,
test results conclusively showed that he was the source of the DNA in the semen
stain.

     Inmates housed with Nelson also testified about discussions they had with
Nelson. Inmate Edward Frazier testified that he and Nelson

      got into a conversation about . . . building a cell and [Nelson] said the
      cells would . . . have nothing in it besides cotton. He said that he would
      watch his victim like seven days a week and then at some point he
      would kidnap them, put them in that room. I asked him what did the
      room consist of. He said there would be cotton on the floor. They
      wouldn’t have a bed. They wouldn’t have a shower. The only thing they
      would have is a commode and they would get their toilet paper from the
      outside of it.

Tr. of Jury Trial, Vol. VI, at 503, United States v. Nelson, No. 4:99-cr-00303-FJG
(W.D. Mo. Nov. 20, 2001), ECF No. 464.

       According to Frazier, Nelson told him he was going to abduct “[m]ostly”
women, id., and that he planned on binding them down and “[d]o what he wanted to
do with them,” id. at 504. This included having sex with them. He told Frazier that
“he knew how to get belts and how to tie a person down to where he could actually
put them in different positions where he could have sex with them, and he described


                                        -23-
it in detail.” Id. He also told Frazier that after he was “done with them,” he would
“[k]ill them.” Id. While he did not tell Frazier precisely how he would kill his victims,
he did tell Frazier “that once he did kill them, that he would [dispose of the bodies]
the old-fashioned way,” which was “the river bed.” Id.

       Inmate Steven Bailey testified that his cell was next door to Nelson’s cell.
About 2:00 or 3:00 a.m. in March of 2000, Bailey heard a voice coming from
Nelson’s cell, which he recognized as Nelson’s. He “heard high-pitched[,] low-
volume type screams that sounded like a little girl” and “cries for mommy.” Tr. of
Jury Trial, Vol. V, at 361, United States v. Nelson, No. 4:99-cr-00303-FJG (W.D. Mo.
Nov. 20, 2001), ECF No. 463. These sounds were repeated a couple of times during
a five-to-ten minute period. In May of 2000, Bailey was awake reading around 3 or
4 a.m. in the morning when he heard sounds coming from Nelson’s cell. He “heard
a series of short high-pitched screams that were again low in volume. Heard cries for
mommy. Help me. Don’t hurt me. Don’t kill me.” Id. at 362. He recognized the voice
as Nelson’s. The next day, the same sounds occurred, lasting ten to fifteen minutes.
This time, Bailey confronted Nelson, saying, “How could you do that to that little
girl[?]” Id. at 363. Nelson replied, “You wouldn’t believe it.” Id.

               b. Victim Impact and Nelson’s Address to the Court
      In addition to the evidence of guilt, the jury also heard evidence about the
uniqueness of Pamela and the impact her death had on the lives of her family
members.

      When offered the opportunity to address the court, Nelson, showing no remorse
for what he had done, blistered the district court and the victim’s family with a
profanity laden tirade.




                                          -24-
                   c. Escape Attempts and Prior Criminal History
      While in custody on this offense at CCA, Nelson talked about escaping,
unraveled a section of the prison fencing, and fashioned two workable handcuff keys.
Nelson threatened to mace his state probation officer. And, while at CCA, in an
unprovoked assault, he beat a correctional officer and threatened to kill yet another
correctional officer.

       The jury also learned of Nelson’s three prior Missouri state convictions for
stealing and a conviction for attempted escape from custody.

                d. Dr. Martell’s Testimony at the Evidentiary Hearing
       Dr. Martell, the government’s expert witness, testified at the evidentiary
hearing that “despite [Nelson’s] level of brain impairment that’s apparent on the
testing and examination,” looking at Nelson’s behavior in the course of committing
the crime, Dr. Martell found no impulsivity. Tr. of Evidentiary Hr’g, Vol. IV, at 649.
Dr. Martell stated that Nelson tried to carry out his fantasy on another victim, and
when that did not work, he selected another more youthful, more easily controlled
victim. According to Dr. Martell, Nelson laid in wait, hid himself, brought electrical
cords to bind the victim, kidnapped her, and took off at a high rate of speed in a
manner that people would not be able to see him or identify him. He also took the
victim to a secluded area and bound her up so she could not get away. Dr. Martell
opined that Nelson’s actions showed planning as opposed to impulsive acting out. For
those reasons, Dr. Martell did not believe that Nelson’s brain damage played a
significant role in him committing this crime. Dr. Martell also testified that he did not
believe that Nelson met the standards with regard to not understanding the
wrongfulness of his behavior. He specifically noted that Nelson attempted to avoid
being seen and attempted to get rid of incriminating evidence. Dr. Martell testified,
“If you didn’t know it was wrong, there’s no reason to get rid of the truck, to wipe it
down for evidence, to try and remove fibers from the crime scene that could identify
him.” Id. at 650. Dr. Martell testified that he had reviewed the reports of Dr. Daniel

                                          -25-
Foster,4 Dr. Gelbort, Dr. Brown, Dr. Amador, Dr. Crawford, Dr. Lebowitz, Dr. Gur,
Dr. Miller, and Dr. Roger Jones.5 Dr. Martell testified that none of these reports
changed his opinions regarding Nelson.

                             3. Reweighing of the Evidence
       We have now reweighed the totality of the available mitigation evidence—both
that offered at trial and that offered at the evidentiary hearing—against the evidence
in aggravation to determine whether a reasonable probability exists that Nelson would
have received a different sentence. See Porter, 558 U.S. at 41. We conclude that the
result would have been the same. This is not a case in which the “[t]he judge and jury
at [Nelson’s] original sentencing heard almost nothing that would humanize [Nelson]
or allow them to accurately gauge his moral culpability.” See id. (explaining that the
judge and jury “learned about [the petitioner’s] turbulent relationship with [his
girlfriend], his crimes, and almost nothing else”). Nor is this a case where the “jury
heard only one significant mitigating factor” before imposing the death penalty. See
Wiggins v. Smith, 539 U.S. 510, 537 (2003) (“Wiggins’ sentencing jury heard only
one significant mitigating factor—that Wiggins had no prior convictions. Had the jury
been able to place petitioner’s excruciating life history on the mitigating side of the
scale, there is a reasonable probability that at least one juror would have struck a
different balance.” (citation omitted)). Instead, during the penalty phase, the jury
heard substantial mitigating evidence that (1) Nelson was a poor student who suffered
from dyslexia; (2) Nelson frequently fought and had behavioral problems in school;
(3) Nelson had a bed-wetting problem well into his teen years, which he was teased
for; (4) his mother was an alcoholic; (5) Nelson’s mother was frequently away from


      4
       Dr. Foster is the forensic psychologist that the defense hired to evaluate
Nelson’s mental health. The district court ultimately disallowed Dr. Foster’s
testimony during the penalty phase. See Nelson III, 97 F. Supp. 3d at 1151.
      5
      Dr. Martell reviewed a dermatological report prepared by Dr. Jones dated
January 10, 2012, in which Dr. Jones examined Nelson and found his skin normal.

                                         -26-
the home, resulting in the boys caring for themselves and getting into trouble; (6)
Nelson and his siblings lived in poor conditions in a home that smelled of urine; (7)
two of Nelson’s siblings have schizophrenia; (8) Nelson’s babysitter’s husband was
an alcoholic and abusive toward Nelson, particularly because of his bed-wetting
problem; (9) Nelson showed kindness to a crippled girl in a wheelchair while in
elementary school; (10) Nelson was physically and mentally abused as a child; (11)
Nelson had poor hygiene as a child; (12) Nelson was a pleasant, reliable, and good
worker; (13) the squalid conditions and abusive environment that Nelson lived in
affected the formation of Nelson’s character; (14) Nelson’s father was violent and
abusive to his mother and to Nelson, including using electric shock to abuse his
mother on one occasion; (15) inmates frequently threatened and harassed Nelson at
CCA; and (16) Nelson expressed he wanted to do the right thing in a recorded phone
call at the CCA.

      Having reweighed the evidence, including the additional mitigating evidence
presented in the post-convicting proceeding, we conclude that there is no reasonable
probability of a different outcome.

       Accordingly, we affirm the district court’s denial of Nelson’s ineffective
assistance claims for (1) failing to conduct an adequate mitigation investigation,
including failing to move for a continuance to complete one; (2) failing to conduct
an adequate investigation of Nelson’s mental health; and (3) advising or instructing
Nelson to decline to submit to a mental health examination by a government examiner
because we conclude that no prejudice resulted.

                                     B. Guilty Plea
       After we granted Nelson’s petition for panel rehearing, we subsequently
granted Nelson’s motion to modify the certificate of appealability and expanded it to
include the claim that Nelson’s trial counsel was ineffective for advising him to plead
guilty.

                                         -27-
       Prior to trial, Nelson’s counsel advised him that there was no viable defense to
the charges against him and counseled him to enter a guilty plea, proceed to trial only
on the sentencing phase of his capital trial, and argue that his plea established an
acceptance of responsibility for purposes of punishment. Nelson argues that the
advice on which this plea was based was erroneous because he did have a defense to
the capital charges—he could have presented an affirmative defense of insanity under
18 U.S.C. § 17. According to Nelson, he could have presented evidence that he was
suffering from a severe mental disease or defect at the time of the offense. Nelson
argues that counsel’s advice to plead guilty was not an informed strategic decision;
instead, it was made in a vacuum without the benefit of an investigation into his
mental health. Had he been properly advised of the availability of the defense, Nelson
argues he would have not entered a plea but would have availed himself of the
applicable defense and gone to trial.

       In response, the government argues that we should dismiss Nelson’s claim of
ineffective assistance based on counsel advising him to plead guilty where he had an
insanity defense because this issue was not one of the issues on which we remanded
for an evidentiary hearing, nor does it relate back to issues raised in Nelson’s original
timely-filed § 2255 motion. The government asserts that because this new claim does
not relate back to Nelson’s original, timely-filed § 2255 motion, it is not properly
raised in the certificate of appealability from the district court’s § 2255 order that
denied relief on other grounds. Therefore, the government argues, the issue
constitutes a second or successive § 2255 motion that cannot be considered until this
court grants permission in accordance with the requirements under 28 U.S.C.
§ 2255(h).

      “The relation back of an amendment is governed by Rule 15(c) and presents
a question of law which this Court reviews de novo.” Robinson v. Clipse, 602 F.3d
605, 607 (4th Cir. 2010). “An amendment to a pleading relates back to the date of the
original pleading when . . . the amendment asserts a claim or defense that arose out

                                          -28-
of the conduct, transaction, or occurrence set out—or attempted to be set out—in the
original pleading . . . .” Fed. R. Civ. P. 15(c)(1)(B).

      To arise out of the same conduct, transaction, or occurrence, the claims
      must be tied to a common core of operative facts. An amended motion
      may raise new legal theories only if the new claims relate back to the
      original motion by arising out of the same set of facts as the original
      claims. The facts alleged must be specific enough to put the opposing
      party on notice of the factual basis for the claim. Thus, it is not enough
      that both an original motion and an amended motion allege ineffective
      assistance of counsel during a trial. The allegations of ineffective
      assistance must be of the same time and type as those in the original
      motion, such that they arise from the same core set of operative facts.

Dodd v. United States, 614 F.3d 512, 515 (8th Cir. 2010) (cleaned up).

      In Nelson’s original, timely-filed § 2255 motion, the only claim that he made
with regard to defense counsel’s alleged ineffectiveness as to his guilty plea is as
follows:

      (18) Defense counsel advised and convinced Movant to plead guilty to
      count one of the indictment in exchange for the Government dismissing
      count two of the indictment and letting the defense argue that Movant
      had accepted responsibility for his actions, a contention that was
      unanimously rejected by the jury[.] To reach this agreement, Movant
      was required to waive any post-conviction challenge as to the guilty
      plea. This is an unenforceable condition and trial counsel were placed
      in a conflicted position when they advised Movant to accept the
      conditions of the offer while ostensibly avoiding post-conviction review
      of the reasonableness of that advice as it pertained to Movant’s decision
      to enter a guilty plea.




                                        -29-
Mot. Brought Pursuant to 28 U.S.C. § 2255 to Vacate the Conviction & Sentence
Imposed at 11–12, Nelson v. United States, No. 4:04-cv-08005-FJG (W.D. Mo. Nov.
6, 2005), ECF No. 25.

       We conclude that Nelson’s claim that his trial counsel was ineffective for
advising him to plead guilty is not of the same “time and type” as the ineffective-
assistance claims in his original petition. In his original § 2255 motion, the issue was
whether the plea agreement waiver of post-conviction relief placed trial counsel in
a position of conflict because such relief might entail allegations and proof of their
ineffectiveness. Nelson did not specifically raise whether defense counsel provided
ineffective assistance of counsel in advising him to plead guilty on the basis that he
did not have a defense to the capital charges. The district court denied Nelson’s
original § 2255 motion on all issues without an evidentiary hearing. On appeal, we
granted a certificate of appealability on six issues and remanded for an evidentiary
hearing to address those issues. See Nelson II, 297 F. App’x at 567. Nelson
acknowledges that our “remand did not encompass [his] claim that trial counsel was
ineffective for advising him to plead guilty.” Appellant’s Br. at 125. We, therefore,
hold that Nelson’s claim does not relate back to his original § 2255 motion.

                                 III. Conclusion
      Accordingly, we affirm the district court’s denial of § 2255 relief to Nelson.
                     ______________________________




                                         -30-